UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2259



JOHN WESLEY STROMAN,

                                            Plaintiff - Appellant,

          versus


DENMARK-OLAR   SCHOOL  DISTRICT   #2;   GERALD
WRIGHT, Sued in his official      capacity as
Superintendent of Schools,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Patrick Michael Duffy, District
Judge. (CA-01-2369)


Submitted:   February 25, 2004             Decided:   March 9, 2004


Before WIDENER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Wesley Stroman, Appellant Pro Se.   Benjamin Davis McCoy,
Andrew Elliott Haselden, HOWSER, NEWMAN & BEASLEY, L.L.C.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          John Wesley Stroman filed a complaint alleging Dr. Gerald

Wright and the Denmark-Olar school district fired him on the basis

of his sex and in retaliation for the exercise of his First

Amendment rights.   See 42 U.S.C. §§ 2000e, et seq.          Stroman also

alleged the intentional infliction of emotional distress, a state

law claim. Defendants moved for summary judgment.        The magistrate

judge recommended granting Defendants’ motion with regard to the

sex   discrimination   and    retaliation    claims    and    recommended

dismissing without prejudice Stroman’s state law claim.              Both

parties filed objections to the recommendations.             The district

court adopted the recommendations of the magistrate judge, granting

summary judgment to the Defendants on Stroman’s sex discrimination

and retaliation claims and dismissing without prejudice Stroman’s

state law claim.    Final judgment was entered January 16, 2003.

Stroman filed his notice of appeal October 9, 2003.

          Federal Rule of Appellate Procedure 3 conditions federal

appellate jurisdiction on the filing of a timely notice of appeal.

Rule 4(a)(1)(A) states that a defendant in a civil case must file

an appeal within thirty days after the entry of the district

court’s   order.       This   appeal     period   is   “mandatory     and

jurisdictional.”    Browder v. Director, Dep’t of Corr., 434 U.S.

257, 267 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).   Rule 4(a)(5) allows a party to move for an extension


                                 - 2 -
of time to file a notice of appeal where the party so moves no

later than thirty days after the time prescribed by Rule 4(a)

expires and where the party shows excusable neglect or good cause.

Moreover, Rule 4(a)(6) allows the district court to reopen the time

to file an appeal under certain circumstances upon a party’s

motion.

            Stroman filed his notice of appeal almost seven months

late.*    Additionally, he did not move the district court to reopen

the time for appeal.    Therefore, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




     *
      Although Stroman filed a motion for new trial, the motion was
untimely and thus did not extend the time for filing a notice of
appeal. See Fed. R. App. P. 4(a)(4)(A). In addition, the motion
was promptly denied by the district court, approximately seven
months prior to the filing of Stroman’s notice of appeal.

                                - 3 -